Per curiam.
Newton County sued the City of Covington to recover charges due for the dumping of garbage by the city in the county’s sanitary landfill. The city has been paying these charges for two years. The rates charged were set out in a county ordinance establishing fees for commercial haulers which included all municipalities who chose to use the county’s landfill rather than maintain their own. Art. IX, Sec. IV, Par. II of the 1976 Georgia Constitution (Code Ann. § 2-6102) provides a county may provide services for garbage collection and disposal, but not within its cities except by contract; may enact ordinances and contract with cities to provide such service; and determine and fix reasonable charges and fees for the service. The trial court correctly found the county’s sanitary landfill and fee schedules were authorized under the 1976 Georgia Constitution; that the ordinances were not violative of the due process or equal protection clauses of the United States and Georgia Constitutions, and that an implied contract existed between the parties authorizing judgment for the county.

Judgment affirmed.


All the Justices concur.

Argued March 14, 1979
Decided April 5, 1979.
Jerry D. Bouchillon, for appellant.
Johnson, Craig & Strauss, William Thomas Craig, for appellee.